Mr. Chief Justice Craig delivered the opinion of the Court: This was a bill brought by Frederick M. Atkinson, appellee, to enjoin the collection of taxes assessed on personal property in the town of South Chicago, for the year 1881. It appears from the bill, that appellee is a manufacturer of railroad car springs; that the shops are located and business carried on in the town of Proviso; that the assessor of that town, on or about May 1, 1881, without notice to appellee, and without his knowledge, assessed all of his property, both real and personal; .that the taxes were extended by the county clerk, and have since been paid. It also appears from the bill, that the office of appellee was, on May 1, 1881, located on Washington street, South Chicago, but he had no property in that town except office furniture. The bill also contains the following allegation: “Tour orator further says, that on or about May 1, 1881, Frank Drake, the duly qualified and acting assessor in and for said town of South Chicago, left at the office of your orator aforesaid a blank schedule, used by said assessor for listing personal property for taxation, together with a notice to your orator to fill out the said schedule, according to instructions thereon, and return the same, when so filled out, to him, the said assessor, at his office in said town of South Chicago; and your orator says that, not understanding the said schedule, nor the effect thereof, he went to the office of the said assessor, to-wit, on the 19th day of May, A. D. 1881, and then and there informed him, the said'assessor, or his duly authorized and acting deputy in charge of the office of said assessor, that he was a manufacturer, and that his business was carried on in the town of Proviso, said county of Cook, as hereinbefore more fully set forth. And your orator further says, that the said assessor or his said deputy, well knowing your orator was a manufacturer, and that his business was carried on in said town of Proviso, and that the said property was located in, subject to, and would be assessed in said town of Proviso for the several purposes as hereinbefore set forth, and well knowing the said property was exempt from assessment or taxation in said town of South Chicago, pursuant to the provisions of sec. 13, chap. 120, entitled Eevenue, Eevised Statutes of Illinois for 1881, and well knowing that the said property was beyond and without the jurisdiction of him, the said assessor of said town of South Chicago, wrongfully, willfully and fraudulently, and with intent to injure and defraud your orator, thereupon then and there told your orator that said property was subject to assessment either in said town of South Chicago or said town of Proviso, and that in either event the taxes would be the same, and your orator being uninformed in the premises, except as aforesaid, and relying upon the said statement of the said assessor, or his . said deputy, and having no knowledge, information or belief that his said property would be subject to taxes for said city of Chicago, South Park assessments, or said town of South Chicago, by mistake, and by misunderstanding the effect of signing said schedule, and under the order and direction of said assessor, or his said deputy, and without any knowledge of his rights, duties and obligations in the premises, he was wrongfully and fraudulently induced and prevailed upon by said assessor, or his said deputy, to sign a schedule of all his personal property, ” etc. •It is also alleged in the bill that the taxes on the assessment amount to $300.36, and that the collector of the town of South Chicago holds a warrant for the collection of the same; that $2.97 is the amount due on the office furniture, and the balance is for the property situated in the town of Proviso. The defendants interposed a demurrer to the bill, which the court overruled, and rendered a decree enjoining $297.36 of the tax, to reverse which the defendant appealed. Section 5, chap. 120, of the Eevised Statutes of 1874, provides that personal property shall be listed between the first day of May and first day of July of each year, when required by the assessor, with reference to the property owned on the first day of May. Section 24 declares that persons required to list personal property shall make out and deliver to the assessor, at the time required, a schedule of all personal property in their possession or control required to be listed for taxation by them. It shall be the duty of the assessor to determine and fix the fair cash value of all items of personal property. Section 13 provides that personal property of manufacturers shall be assessed in the town where the business is carried on. The law presumes that complainant knew the provisions of the statute in relation to the assessment of property, and he can not rely upon his ignorance to defeat the collection of the revenue. The complainant resided in the town of South Chicago, and made return of his property to the assessor of that town, who made the assessment, but he claims that he was deceived by the assessor, and that the assessment was fraudulent. The gist of the charge in the bill, which is supposed to render the assessment fraudulent, is, that the assessor told complainant that the property was subject to assessment either in the town of South Chicago or the town of Proviso, and the taxes would be the same if assessed in either town. Conceding the truth of this statement, it can not render the assessment fraudulent. Complainant had no business to rely upon the statement of the assessor in regard to what the law was in reference to the town in which the property was liable to be assessed, and if he did so, and has suffered loss, it is his own fault. He was under no obligation to rely on the statement of the assessor, but it was his duty to ascertain from some other source where he ought to list his property. It is perhaps true that the assessor of the town of South Chicago could not have assessed the property in that town without the consent of the complainant, but when the complainant voluntarily made a return of his property to the assessor, it was the right and the duty of the assessor to make the'assessment. It was not the business of the assessor to inquire whether the property returned all had a situs in his town or not. It was enough that complainant kept his business office, in the town of South Chicago, and desired to be assessed in that town. We think it a safe rule to hold that where a person makes out and delivers to the assessor a schedule of the amounts, quantity and quality of all personal property in his possession required to be listed for taxation by him, as provided by section 24, he should be bound by such a return. The decree of the circuit court will be reversed, and the cause remanded. Decree reversed.